PER CURIAM.
The Florida Department of Health and Rehabilitative Services appeals an adverse final judgment after jury verdict in a personal injury action. We conclude that a jury issue was presented as to whether the Department’s cleaning staff negligently performed its duties, resulting in injury to the plaintiff. See Bonica v. Dade County School Board, 549 So.2d 220, 221 (Fla. 3d DCA 1989); Valdes v. Faby Enterprises, *643Inc., 483 So.2d 65 (Fla. 3d DCA), review dismissed, 491 So.2d 278 (Fla.1986).
Affirmed.